Citation Nr: 0406410	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted from January 2, 2001, for 
degenerative disc disease of the cervical spine.

2.  What evaluation is warranted from January 2, 2001, for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for degenerative disc disease of the cervical 
spine, and a right knee disorder, and assigned 20 percent and 
10 percent ratings, respectively, effective from January 2, 
2001.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

As to the service connected cervical degenerative disc 
disease, the RO rated the disability as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (cervical spine 
limitation of motion) (2003).  See RO decision dated in 
September 2001.  Unfortunately, while the veteran was 
provided a VA examination in April 2001, that examiner did 
not specifically address functional limitations due to pain 
in providing a description of the current severity of this 
disability.  Therefore, because the United States Court of 
Appeals for Veterans Claims (Court) had repeatedly held that, 
to accurately rate disabilities based on limitation of 
motion, a rating examination must fully discuss the 
principles set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), to include functional limitations due to pain, a 
remand for another VA examination is in order.

As to the service connected right knee disorder, the record 
shows that in September 2001, the RO granted service 
connection for "right knee pain" and rated the disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (knee instability and subluxation) (2003).  A 
review of the post-service record does not, however, show the 
veteran being provided a diagnosis of a specific disease 
process of the right knee.  Moreover, while the veteran was 
provided a VA examination in April 2001, that examiner failed 
to provide any plausible diagnosis for the right knee - the 
examiner diagnosed ankylosis despite the right knee having 
motion (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).).  In 
addition, that examiner did not comment of the degree of knee 
instability or subluxation.

Therefore, a VA examination is needed to obtain medical 
opinion evidence as to the current nature of any service 
connected right knee disability, the current severity of that 
disorder, as well as to allow the RO to address the issue of 
the exact knee disability for which they granted service 
connection.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 19.9 (2003).

As to both issues the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires 
VA to obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
In this regard, the record shows the veteran identified 
treatment records from the following facilities whose records 
have not been associated with the claims file and/or failed 
to reply to the RO's request for his treatment records: The 
University of North Carolina Hospital; North Carolina 
Memorial Hospital; the treatment records from his two weeks 
of physical therapy; and the Fayetteville and Jamica Plans VA 
medical centers.  In addition, an April 2001 VA examination 
report addendum noted that the veteran had a cervical 
magnetic resonance imaging evaluation (MRI) in April 2001 at 
the Jamica Plans VA medical center, a copy of that MRI report 
does not appear in the record.  Therefore, on remand, the RO 
should obtain and associate with the record copies of all of 
the veteran's treatment records from the above locations.  
Id.  

The Board further notes that the representative argued that 
the appellant's cervical spine and right knee disabilities 
interfere with his employment and thus warrants extra-
scheduler consideration under 38 C.F.R. § 3.321 (2003).  
While a September 2002 rating decision found that the 
veteran's service connected disabilities did not warrant 
referral to the Director of Compensation and Pension for 
extra-scheduler consideration, on remand, the veteran is 
invited to file with the RO any and all employment and/or 
hospitalization records that could alter the RO's earlier 
findings.

Lastly, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claims.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  As part of the 
notice, VA is to undertake the following actions: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform him 
about the information and evidence that VA will seek to 
provide; (3) inform him about the information and evidence 
the claimant is expected to provide; and (4) tell the 
claimant to provide any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2003).  No action has been taken in 
this regard.  Therefore, on remand, the RO should make sure 
that the veteran continues to be provided with proper VCAA 
notice as mandated by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claims for higher 
evaluations for cervical spine and right 
knee disorders.  Specifically, the letter 
must (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform him about the 
information and evidence that VA will 
seek to provide; (3) inform him about the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide any evidence in his possession 
that pertains to the claims.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO, after obtaining from the 
veteran all necessary authorizations, 
should obtain all of his medical records 
from the following locations: The 
University of North Carolina Hospital; 
North Carolina Memorial Hospital; the 
treatment records from his two weeks of 
physical therapy; and from the 
Fayetteville and Jamica Plans VA medical 
centers, including copies of all MRI 
reports.  If the veteran fails to provide 
any needed authorization, if any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all other VA and non-VA 
health care providers who have treated 
him for his service connected cervical 
spine and right knee disorders since 
January 2001.  The RO should also ask the 
veteran for the location of all 
employment and/or inpatient 
hospitalization records that would 
establish a claim for extra-schedular 
consideration for these disabilities.  
The RO must inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After completion of the foregoing, 
the RO should schedule the veteran for a 
VA orthopedic examination.  Send the 
claims folder to the orthopedist for 
review in conjunction with the 
examination.  All indicated tests and 
studies, including any necessary x-rays, 
should be accomplished and all clinical 
findings should be reported in detail.  
Based on a review of the claims folder 
and the examination, the orthopedist is 
to answer the following questions:

As to the cervical spine:

What objective manifestations 
of any cervical spine disorder 
are present?  Is there 
objective evidence of cervical 
pain on motion, weakness, 
excess fatigability, and/or 
incoordination?  Does the 
veteran experience, and if so 
to what extent, functional loss 
due to painful cervical spine 
motion or weakness, and/or any 
of the other symptoms noted 
above with repeated joint use, 
and during symptom flare-ups?  
To the extent possible, please 
express any functional loss in 
terms of degrees of limited 
joint motion, or joint 
weakness.

The orthopedist is to address 
whether the veteran's cervical 
spine disorder, when taking 
into account pain, fatigue, and 
flare-ups etc., causes 
limitation of motion that is 
best characterized as 
"slight," "moderate," or 
"severe."

As to the right knee:

The orthopedist is to provide a 
specific diagnosis for all 
right knee disorders present, 
and note the objective 
manifestations of each.  The 
orthopedist must report the 
range of the veteran's right 
knee motion; whether the right 
knee disorder, when taking into 
account pain, fatigue, and 
flare-ups etc., cause leg 
flexion to be limited to 15 
degrees OR greater.  Finally, 
taking into account pain, 
fatigue, and flare-ups, etc., 
does the veteran's service 
connected right knee disorder 
cause leg extension to be 
limited to 45 degrees OR less.

The orthopedist is to address 
whether the veteran's right 
knee disorder is manifested by 
recurrent subluxation or 
lateral instability best 
characterized as "slight," 
"moderate," or "severe."

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  Such 
reconsideration should include specifying 
the exact right knee disorder service 
connected as well as taking into account 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The supplemental statement 
of the case must address whether the 
veteran was prejudiced by VA's failure to 
issue a VCAA notice letter in the 
chronological sequence set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.  They should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


